Name: Commission Regulation (EEC) No 2107/89 of 13 July 1989 amending Regulation (EEC) No 1901/89 derogating from Regulation (EEC) No 920/89 laying down quality standards for carrots, citrus fruit and dessert apples and pears as regards the sizing of apples for the 1989/90 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 201 /22 Official Journal of the European Communities 14. 7 . 89 COMMISSION REGULATION (EEC) No 2107/89 of 13 July 1989 amending Regulation (EEC) No 1901/89 derogating from Regulation (EEC) No 920/89 laying down quality standards for carrots, citrus fruit and dessert apples and pears as regards the sizing of apples for the 1989/90 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 1035/72 of the Council of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 11 19/89 (2), and in particular the second subparagraph of Article 2 (3) thereof, Whereas Regulation (EEC) No 1901 /89 (3) derogated as regards sizing, for the 1989/90 marketing year, from the quality standards fixed for table apples by Commission Regulation (EEC) No 920/89 (4) ; whereas in order to allow for a smoother transition between the previous standards and those derogated for the 1989/90 marketing year, because of existing contracts, the entry into force of Regulation (EEC) No 1901 /89 should be postponed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 In Article 2 of Regulation (EEC) No 1901 /89, '1 July 1989' is replaced by '31 July 1989'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done, at Brussels, 13 July 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118, 20 . 5. 1972, p. 1 . (2) OJ No L 118, 27. 4. 1989, p. 12. 0 OJ No L 184, 30. 6. 1989, p. 19 . (4) OJ No L 97, 11 . 4. 1989, p. 19 .